 

 

Case 1:20-cv-09345-GBD Document 26 Filed 06/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT | ae

SOUTHERN DISTRICT OF NEW YORK

wee ewe ew ee eee www ee ew eee ee Ee eK Ee ee x
MARGOT LOTH, : vo ne: wo b
Plaintiff, :
-against- :
: ORDER
CITY OF NEW YORK, :
. 20 Civ. 9345 (GBD)
Defendant. :
we ee ee ee ee eee eee eee eee X

GEORGE B. DANIELS, District Judge:

The oral argument scheduled for June 23, 2021 at 10:30 a.m. and shall occur as a
videoconference using the Microsoft Teams platform.

To optimize the quality of the video feed, only the Court and counsel for each party will
appear by video for the proceeding; all others will participate by telephone. Due to the limited
capacity of the Microsoft Teams system, only one counsel per party may participate. Co-counsel,
members of the press, and the public may access the audio feed of the conference by calling
(917) 933-2166 and entering the conference ID 68069649#.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:

1. Use a browser other than Internet Explorer to access Microsoft Teams;

2. Position the participant’s device as close to the WiFi router as is feasible;

3. Ensure any others in the participant’s household are not using WiFi during the
period of the call;

4. Unless the participant is using a mobile telephone to access Microsoft Teams,
connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

 

 
 

Case 1:20-cv-09345-GBD Document 26 Filed 06/17/21 Page 2 of 2

accessing the conference — whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.
To the extent that there are any documents relevant to the proceeding, counsel should submit them

to the Court (by email or on ECF, as appropriate) prior to the proceeding.

ini 3 "
Dated: June, 2021
New York, New York

SO ORDERED.

gh RGEY. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
